DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easton et al. (U.S. 2,287,344), hereinafter “Easton”.

    PNG
    media_image1.png
    358
    271
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    260
    media_image2.png
    Greyscale



As for claims 2-4, the filter unit is linearly movable between first and second positions by excess fluid differential pressure that builds up as the filter unit clogged.  The increased pressure compresses the spring 7 in the filtrate chamber to move the filter unit to a second bypass position opening a bypass line between 8 and the upper filter unit cap (5c, 5e).  

As for claim 5, in a condition before the filter unit beginnings to clog, a component of force parallel the axis acting on the larger surface area of the lower end plate 5c (on the lower surface in the filtrate side) is larger than a component of a second force parallel to the first axis acting on an opposite second surface portion (the upper surface of the lower end plate 5c within the filter unit).

As for claim 6, the biasing member 7 is vertically between the second component 3 and a support element (the very bottom of 10 shown thicker in the figures than the sidewall thereof; or element 12 which is ultimately the filter unit support) of the filter unit. 

As for claim 7, the second component 3 comprises a plug portion 9 having an outer threaded portion extending outwardly to engage 12 (figure 1).

.  

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vokes (U.S. 2,524,336).

    PNG
    media_image3.png
    505
    309
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    578
    320
    media_image4.png
    Greyscale

Vokes is similar to the aforementioned Easton and anticipates the limitations of claims 1-6.  In addition, the housing includes an element 4 that is an inwardly protruding portion into the cavity and that forms a fluid channel communicating with the fluid outlet 5 [as in claim 11].  As for claim 12, the filter unit is slidably mounted (on 10) to be on/off element 4.  As for claim 13, when the bypass line is open as shown in figure 2, the line extends at least partially through the fluid channel of element 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vokes as applied above and in further view of Harris (U.S. 2008/0053879 A1).  Harris teaches an inwardly protruding portion 712 of the housing within an opening of a support element 716 [as in claim 16] and also a status indicator 704 on the outside of the housing [as in claim 18].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the inward protrusion 712 and indicator 704 of Harris in the invention of Vokes, since Harris teaches the benefit of opening a bypass line 722 when the filter is clogged  while simultaneously indicating that the filter needs to be replaced.   As for claim 17, having corresponding bypass segments (apertures) in the support element 716 to match bypass segments (apertures) 722 in the inwardly protruding portion 712 would have been within ordinary skill to have the benefit of the element 716 of the filter unit still being guided by the portion 712 while moving between filtering/bypassing positions—preventing radial movement of the filter unit to no longer be the axially slidable position. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vokes in view of Rookey et al. (U.S. 2019/0217229), hereinafter “Rookey”.


    PNG
    media_image5.png
    479
    302
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    481
    298
    media_image6.png
    Greyscale

Rookey teaches the second component to include a plug portion 50 projecting outward from an outer portion thereof and including a threaded portion 42, wherein the plug portion includes a fluid channel including both a fluid inlet 56 and a fluid outlet 58, the plug being received within and complementary in size and shape with a corresponding fluidic port (that of filter head assembly 14) of a hydraulic system [as in claims 7-10].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778